RESOLUCIÓN
A la “Moción informativa y designación de representantes nombrados por la Procuradora General” en la que ésta nos informa que unilateralmente relevó y sustituyó dos miembros de una comisión de este Tribunal, “no ha lugar”. La composición de la Comisión Especial para Revisar el Funcionamiento del Programa de Educación Jurídica Continua sigue inalterada y las Ledas. Vanessa Sánchez Mendiola y Jeannette Collazo Ortiz no han sido sustituidas. Una vez nombradas estas últimas a esa comisión especial *448de este Tribunal, el Procurador General cumplió su encomienda y cesó así su injerencia. Solo este Tribunal puede sustituir a los integrantes de sus comisiones.
Nótese que la participación de los empleados públicos, como parte del proceso amplio de discusión promovido por este Tribunal, no se puede afectar por cambios de administraciones de ramas ajenas al Tribunal Supremo. Mucho menos puede catalogarse esa encomienda en la Comisión Especial como una que se llevará a cabo mientras se goce de la confianza de la Oficina del Procurador General. Es decir, esa oficina solamente tuvo la encomienda de referirnos los dos representantes del sector público, no representantes de la confianza de la Procuradora General. Ante esa realidad, erró la Procuradora General en su apreciación y sus acciones dirigidas a reconfigurar una Comisión Especial creada por el Tribunal Supremo de Puerto Rico.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Presidente Señor Hernández Denton emitió un voto particular disidente, al cual se unieron la Jueza Asociada Señora Fiol Matta y la Juez Asociada Señora Rodríguez Rodríguez.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo